Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al (CN 107795713).
Regarding claim 1, Chen, Fig 5,9-11, discloses a cartridge assembly for a faucet, the cartridge assembly comprising: a cartridge shell 11 (from 13-14), the cartridge shell including a first end (at 14) and a second end (at 13), the cartridge shell including an exterior, the cartridge shell including an interior, the cartridge shell including at least one opening 114 extending from the interior through the exterior between the first end and the second end; a stem 12, the stem operable to be at least partially disposed within the cartridge shell; a fixed disk 15, the fixed disk operable to be disposed within the cartridge shell 12; and a moveable disk 16, the moveable disk operable to be disposed within the cartridge shell; wherein the moveable disk is operable to abut the fixed disk; wherein flow is regulated by the cartridge assembly to flow along a first flow path (Fig 10) or along a second flow path (Fig 11), flow along the first flow path enters the cartridge shell through the first end 14 and exits the cartridge shell through at least one opening 114 in the cartridge shell, flow along the second flow path enters the cartridge shell through the first end 14 and exits the cartridge shell through the first end (to 115); wherein the stem 12 is operably connected to the moveable disk so that movement of the stem causes movement of the moveable disk relative to the fixed disk; wherein the moveable disk 16 and the fixed disk 15 are configured such that movement of the moveable disk relative to the fixed disk creates zones of control (movement from Fig 9 to Fig 10); wherein a first zone of control regulates flow from a flow source along the first flow path through a range of movement of the stem from a completely-closed position (Fig 9), which does not permit flow from the flow source to exit through any openings in the cartridge shell, to a completely-open position (Fig 10), which permits a maximum flow from the flow source to exit through at least one opening in the cartridge 
As to claim 2, movement of the moveable disk relative to the fixed disk is rotational.
As to claim 3, the fixed disk 15 (Fig 5) includes a top side and a bottom side, the fixed disk including a first opening 151 extending from the top side through the bottom side, the fixed disk including a second opening 1531 extending from the top side through the bottom side; wherein flow regulated by the cartridge assembly along the first flow path flows through the first opening 151 in the fixed disk, and wherein flow regulated by the cartridge assembly along the second flow path flows through the first opening 151 in the fixed disk and flows through the second opening 1531 in the fixed disk.
As to claim 4, the moveable disk 16 (Fig 5) includes a top side and a bottom side, the moveable disk including an opening 152 extending from the top side through the bottom side, the moveable disk including a cavity 161 on the bottom side, the bottom side of the moveable disk abutting the top side of the fixed disk; wherein flow regulated by the cartridge assembly along the first flow path (Fig 10) flows through the opening 152 in the moveable disk, and wherein flow regulated by the cartridge assembly along the second flow path (Fig 11) flows into the cavity 161 in the moveable disk.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (CN 107795713).
Chen fails to disclose disk of ceramic material. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made disks in the device disclosed by Chen using ceramic material since it has been held that selecting a particular known material is within the general skill of a worker in the art on the basis of its suitability for the intended as a material of In re Leshin 125 USPQ 416. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Monti (20040099319) and Wang (20140102574) disclose cartridges with single inlet and multiple outlets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753